Citation Nr: 1510586	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, and from January 1970 to December 1972.  He died in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran died in September 2008.  According to a copy of the Certificate of Death, the immediate cause of death was listed as metastatic gastric cancer, and diabetes mellitus and hypertension were listed as other, significant conditions contributing to death.  

2.  At the time of the Veteran's death, service connection was established for arteriosclerotic heart disease with hypertension, cirrhosis, bilateral lower extremity peripheral neuropathy, and a forehead scar.

3.  The Veteran's service-connected hypertension substantially or materially contributed to the cause of the Veteran's death.



CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.102, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for the Cause of the Veteran's Death

The appellant, the Veteran's surviving spouse, seeks service connection for the cause of his death.  To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2014).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disorders which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case, the basic facts are not in dispute.  The Veteran died September 2008.  At the time of his death, the Veteran was service connected for arteriosclerotic heart disease with hypertension, cirrhosis, bilateral lower extremity peripheral neuropathy, and a forehead scar.  His immediate cause of death was listed as metastatic gastric cancer.  Also in the Certificate of Death, which was signed by a Medical Examiner, diabetes mellitus and hypertension were listed as other, significant conditions contributing to death but not resulting in the underlying cause of death, gastric cancer.  See November 2008 Certificate of Death.

In March 2009, a VA medical opinion was obtained to assist in determining whether the service-connected disabilities were a primary or contributory cause of the Veteran's death.  The VA examiner opined that the objective evidence does not support any medical condition, including hypertension, having contributed to the Veteran's death due to stomach cancer; however, the VA examiner did not address or comment on the Certificate of Death, which revealed that hypertension was a significant condition contributing to death.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, the Board finds that the March 2009 VA medical opinion is inadequate and not probative.

In this case, there is no other competent medical opinion that adequately addresses whether the Veteran's service-connected hypertension was a contributory cause of death.  There is also no probative evidence of record to rebut the medical findings of the Medical Examiner, who signed the Certificate of Death, indicating hypertension as a significant condition contributing to death.  In the absence of probative medical evidence to the contrary, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the Veteran's service-connected disability, specifically hypertension, contributed substantially or materially to the Veteran's death, and service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


